Citation Nr: 1410613	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-10 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the right upper extremity, to include as secondary to a cervical spine disorder.

2.  Entitlement to service connection for a disorder of the left lower extremity, to include as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for a disorder of the right lower extremity, to include as secondary to a lumbar spine disorder.

4.  Entitlement to service connection for a disorder of the left index finger.

5.  Entitlement to service connection for an anxiety disorder.

6.  Entitlement to service connection for a disorder of the thoracic spine.

7.  Entitlement to service connection for a disorder of the right shoulder.

8.  Entitlement to service connection for bilateral hearing loss disability.
9.  Entitlement to service connection for a disorder of the cervical spine.

10.  Entitlement to service connection for a disorder of the chest wall.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for a disorder of the left upper extremity, to include as secondary to a cervical spine disorder.

13.  Entitlement to service connection for a disorder of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in a December 1992 rating decision, the RO denied service connection for a back injury.  However, as the current claim is based on diagnoses not of record at the time of the previous decision, including chronic discopathy and probable stenosis of the lumbosacral spine.  As such, the claim has not been characterized as a petition to reopen.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).

The Board has considered documentation included in the Virtual VA and VBMS systems in reaching the determinations below.  Virtual VA contains a brief from the Veteran's representative, and documents duplicative of those in the paper file.  VBMS does not contain any documents.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an anxiety disorder, right shoulder disorder, bilateral hearing loss disability, chest wall disorder, and tinnitus are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right upper extremity radiculopathy is directly due to service connected disease or injury.

2.  Left lower extremity radiculopathy is directly due to service connected disease or injury.

3. Right lower extremity radiculopathy is directly due to service connected disease or injury.

4.  The Veteran has posttraumatic residual compromise to the distal and proximal interphalangeal articulations of the left index finger that is related to service.

5.  The Veteran has posttraumatic thoracic and thoracolumbar residual degenerative joint disease with muscular spasms that is related to service.

6.  The Veteran has posttraumatic residual cervical and cervicothoracic degenerative joint disease, osteoarthritis, spondylosis, probable stenosis, and chronic discopathy of the cervical spine that is related to service. 

7.  Left upper extremity radiculopathy is directly due to service connected disease or injury.

8.  The Veteran has posttraumatic residual lumbar dengenerative joint disease, chronic discopathy, and probable stenosis of the lumbosacral spine that is related to service.


CONCLUSIONS OF LAW

1.  Right upper extremity radiculopathy is proximately due to a service connected disease or injury.  38 C.F.R. § 3.310 (2013).

2.  Left lower extremity radiculopathy is proximately due to a service connected disease or injury.  38 C.F.R. § 3.310 (2013).

3. Right lower extremity radiculopathy is proximately due to a service connected disease or injury.  38 C.F.R. § 3.310 (2013).

4.   Posttraumatic residual compromise to the distal and proximal interphalangeal articulations of the left index finger was incurred in active service.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  Posttraumatic thoracic and thoracolumbar residual degenerative joint disease with muscular spasms was incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  Posttraumatic residual cervical and cervicothoracic degenerative joint disease, osteoarthritis, spondylosis, probable stenosis, and chronic discopathy of the cervical spine was incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

7.  Left upper extremity radiculopathy is proximately due to a service connected disease or injury.  38 C.F.R. § 3.310 (2013).

8.  Posttraumatic residual lumbar dengenerative joint disease, chronic discopathy, and probable stenosis of the lumbosacral spine was incurred in active service.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

To the extent that the action taken herein is favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply in this case, as it has not been claimed that the disabilities were incurred while engaging in combat.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

This Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  See January 2011 Formal Finding.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

      Cervical Spine, Thoracic Spine, & Lumbar Spine,

The Veteran here has been diagnosed with the following three disabilities of the cervical, thoracic, and lumbar spine, respectively: posttraumatic residual cervical and cervicothoracic degenerative joint disease, osteoarthritis, spondylosis, probable stenosis, and chronic discopathy of the cervical spine; posttraumatic thoracic and thoracolumbar residual degenerative joint disease with muscular spasms; and posttraumatic residual lumbar degenerative joint disease, chronic discopathy, and probable stenosis of the lumbosacral spine.  See July 2010 private chiropractic report.  

The Veteran contends that he suffered injuries in service when he fell backwards off the back of a deuce and a half truck with an armful of supplies while stationed near Bad Kreuznach, Germany around April of 1959.  He states that he was in the 8th infantry transportation unit, and that one night there was an alert and his unit had to go out into the fields.  Once in the field, they began to unload the trucks.  He states that he was inside the back of a truck unloading cargo, and did not realize how close to the edge he was.  He leaned back and fell off the edge.  He states he suffered pain from his tailbone to his shoulders.  He stated that it took him a minute to catch his breath after the fall.  Two soldiers that were also unloading the truck came to his aid.  A medic was not available at the time.  He did not receive medical treatment until the next morning, when he was given APCs (pain pills), and was ordered to take it easy.  He sought treatment again a few days later, and was given more pills.  He stated he continued to suffer from pain from that fall throughout service and post-service.  His account of the fall has been consistent both prior to the current appeal, and throughout the appeal. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

A copy of a commissary coffee ration card submitted by the Veteran shows he served with the 20th Transport Battalion of the 8th Infantry Division.  He also submitted a November 1992 buddy statement of K.B. corroborating details of the in-service fall from the truck as contended.  He submitted lay statements of his sister, brother, mother, and cousin also corroborating the in-service fall from the truck, as recounted to them at the time, and the Veteran's subsequent symptoms.  He submitted unit records with a list of names showing that he and K.B. served together, as well as photos and literature about the unit.  Based on the totality of this evidence, the Board accepts the in-service fall as contended. 38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006)).  

The only evidence of record on the issue of nexus is the opinion of  the Veteran's private chiropractor, who concluded in the July 2010 report that each of the above-referenced diagnoses pertaining to the cervical, thoracic, and lumbar spine were more likely than not causally related to the in-service fall from the truck.  The chiropractor based the opinion based on the Veteran's corroborated account of the injury during service, and current treatment of the Veteran, to include MRI results.  

The Board acknowledges that the July 2010 report is not ideal for adjudicative purposes, and that a remand for a further medical opinion could be accomplished.  However, the Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Further, the July 2010 report is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no evidence to the contrary.  On this record, the Board finds the evidence to be, at minimum, in relative equipoise in showing that the current cervical, thoracic, and lumbar spine disorders are due to an injury that was incurred in service.  All reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection is warranted.
      Radiculopathy of Bilateral Upper & Lower Extremities

In August 2010 and January 2014 correspondence, the Veteran and his representative contended that the Veteran's current bilateral upper and lower extremity radiculopathy are secondary to disabilities of the spine.

As above, service connection has been established for disabilities of the cervical, thoracic, and lumbar spine.  

In the July 2010 private medical report referenced above, the Veteran was found to have radicular pain in the upper extremities, diagnosed as bilateral upper extremity pain secondary to posttraumatic residual spondylosis, probable stenosis and chronic discopathy.  He was found to have radicular pain in the lower extremities, diagnosed as posttraumatic residual lower extremity radicular pain and spasm of the distal posterior lower extremities secondary to chronic discopathy and stenosis of the lumbar spine.  

These disabilities, by very diagnoses, indicate that they are related to the cervical and lumbar spine.  Again, we find no basis to reject the July 2010 opinion.  There is no evidence to the contrary.  According, service connection for bilateral upper and lower extremity radiculopathy is granted on a secondary basis.

      Left Index Finger

The Veteran here has been diagnosed with posttraumatic residual compromise to the distal and proximal interphalangeal articulations of the left index finger, manifested by limitation of motion and pain.  See July 2010 private chiropractic report.

The Veteran contends that during service, he crushed his left index finger while hooking up his trailer to a truck.  He later sought treatment from a medic, who administered first aid, splinted the finger with a tongue depressor, and gave the Veteran pills for pain.  The Board finds that these statements are consistent with the circumstances of his service, and are competent and credible. 38 U.S.C.A. § 1154(a); Buchanan, 451 F.3d at 1336. 

The only evidence of record on the issue of nexus is the opinion of  the Veteran's private chiropractor, who concluded that the disability is more likely than not causally related to the injury sustained in service.

Again, we find no basis to reject the July 2010 opinion.  There is no evidence to the contrary.  All reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection is warranted.


ORDER

Service connection for radiculopathy of the right upper extremity is granted.

Service connection for radiculopathy of the left lower extremity is granted.

Service connection for radiculopathy of the right lower extremity is granted.

Service connection for posttraumatic residual compromise to the distal and proximal interphalangeal articulations of the left index finger is granted.

Service connection for posttraumatic thoracic and thoracolumbar residual degenerative joint disease with muscular spasms is granted.

Service connection for posttraumatic residual cervical and cervicothoracic degenerative joint disease, osteoarthritis, spondylosis, probable stenosis, and chronic discopathy of the cervical spine is granted.

Service connection for radiculopathy of the left upper extremity is granted.

Service connection for posttraumatic residual lumbar dengenerative joint disease, chronic discopathy, and probable stenosis of the lumbosacral spine is granted.
REMAND

VA medical opinions are needed to resolve the claims remaining on appeal.

As for the anxiety disorder, while a July 2010 private medical opinion attributed the disorder to military service, in a June 2008 VA treatment record, the Veteran denied experiencing anxiety or depression.

As for the right shoulder disorder, while in a July 2010 report the Veteran's private chiropractor opined that the disorder was related to service, in a June 2010 VA treatment record, the Veteran reported only experiencing right shoulder pain for a few months.  Also, in a January 2014 Brief from the Veteran's representative, it was asserted that the right shoulder disorder is secondary to the Veteran's back disabilities; an opinion in this regard should also be obtained.

As for hearing loss and tinnitus, it is unknown whether the Veteran has current bilateral hearing loss for VA purposes.  See 38 C.F.R. 3.385.  While his chiropractor diagnosed bilateral hearing loss, this was not based on accepted audiometric testing and the diagnosis is not probative.  Further, a July 2011 VA treatment record noted that hearing was grossly normal.  The chiropractor attributed current hearing loss and tinnitus to service, but the Board finds that an opinion from an appropriate specialist is needed in this regard.

As for the chest wall disorder, the Veteran's chiropractor attributed chest wall syndrome to service, but the Board finds that an opinion from an appropriate specialist is needed in this regard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The Veteran should be afforded a VA psychiatric examination to address the nature and likely etiology of any current psychiatric disorder.  

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner should identify all current psychiatric disorders.

For each diagnosis identified, the examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disorder is due to an injury or other event or incident of the Veteran's period of active service.  
	
With respect to posttraumatic stress disorder (PTSD), the RO/AMC should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  The Veteran should be afforded a VA orthopedic examination to address the nature and likely etiology of any current right shoulder disorder and chest wall disorder.  

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any right shoulder disorder or chest wall disorder are due to an injury or other event or incident of the Veteran's period of active service.  In this regard, the Board notes that the Veteran's service treatment records are absent, but the Veteran's account of a fall off the back of a truck during service is conceded.
	
With specific respect to the right shoulder, the VA examiner should further opine as to whether it is at least as likely as not that any right shoulder disorder was caused or aggravated (permanently made worse) by Veteran's service-connected back disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran should be afforded a VA audiological examination to address the nature and likely etiology of any current hearing loss and tinnitus.  

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any hearing loss and tinnitus are due to an injury or other event or incident of the Veteran's period of active service.  
	
If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
5.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC should implement corrective procedures.   

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


